     Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 1 of 52




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

ANGELITA O.,

     Plaintiff,

v.                                         CIVIL ACTION FILE

                                           NO. 1:20-cv-00034-AJB
KILOLO KIJAKAZI, Acting
Commissioner, Social Security
Administration,1

     Defendant.

                            ORDER AND OPINION2

        Plaintiff Angelita O. brought this action pursuant to §§ 205(g) and 1631(c)

of the Social Security Act, 42 U.S.C. §§ 405(g) and 1383(c)(3), to obtain judicial

review of the final decision of the Commissioner of the Social Security

Administration (“the Commissioner”) denying her applications for disability



1
     Kilolo Kijakazi is now the Acting Commissioner of the Social Security
Administration. Under the Federal Rules of Civil Procedure, Kijakazi “is
automatically substituted as a party.” Fed. R. Civ. P. 25(d). The Clerk is hereby
DIRECTED to amend the case style to reflect the substitution.
        2
              The parties have consented to the exercise of jurisdiction by the
undersigned pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of
Civil Procedure. (See Dkt. Entry dated October 5, 2020). Therefore, this Order
constitutes a final Order of the Court.
     Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 2 of 52




insurance benefits (“DIB”) and supplemental security income benefits (“SSI”)

under the Social Security Act. 3 For the reasons set forth below, the Court

REVERSES the final decision of the Commissioner and REMANDS the case to

the Commissioner for further proceedings consistent with this opinion.

I.      PROCEDURAL HISTORY

        Plaintiff filed applications for SSI and DBI on November 29, 2016, alleging

disability commencing on February 1, 2013. [Record (hereinafter “R”) 222-25].

Plaintiff’s applications were denied initially and on reconsideration. [R70-107,

110-47]. Plaintiff then requested a hearing before an Administrative Law Judge




        3
              Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.,
provides for supplemental security income for the disabled. Title II of the Social
Security Act provides for federal disability insurance benefits. 42 U.S.C. § 401, et
seq. Title XVI claims are not tied to the attainment of a particular period of
insurance eligibility. Baxter v. Schweiker, 538 F. Supp. 343, 350 (N.D. Ga. 1982).
The relevant law and regulations governing the determination of disability under a
claim for disability insurance benefits are identical to those governing the
determination under a claim for supplemental security income. Davis v. Heckler,
759 F.2d 432, 435 n. 1 (5th Cir. 1985). Title 42 U.S.C. § 1383(c)(3) renders the
judicial provisions of 42 U.S.C. § 405(g) fully applicable to claims for SSI. In
general, the legal standards to be applied are the same regardless of whether a
claimant seeks DIB, to establish a “Period of Disability,” or to recover SSI.
However, different statutes and regulations apply to each type of claim. Many
times, parallel statutes and regulations exist for DIB and SSI claims. Therefore,
citations in this opinion should be considered to refer to the appropriate parallel
provision as context dictates. The same applies to citations of statutes or
regulations found in quoted court decisions.
                                       2
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 3 of 52




(“ALJ”). [R172-74]. An evidentiary hearing was held on October 4, 2018.

[R34-69]. The ALJ issued a decision on January 22, 2019, denying Plaintiff’s

application on the ground that she had not been under a “disability” at any time

through the date of the decision. [R13-33]. Plaintiff sought review by the Appeals

Council, and the Appeals Council denied Plaintiff’s request for review on

November 4, 2019, making the ALJ’s decision the final decision of the

Commissioner. [R1-6].

      Plaintiff then filed an action in this Court on January 3, 2020, seeking review

of the Commissioner’s decision. [Doc. 1]. The answer and transcript were filed

on September 2, 2020. [Docs. 17-18]. On October 5, 2020, Plaintiff filed a brief

in support of her petition for review of the Commissioner’s decision, [Doc. 22], on

November 4, 2020, the Commissioner filed a response in support of the decision,

[Doc. 23], and Plaintiff filed a reply brief on November 18, 2020, [Doc. 25]. On

August 6, 2021, Plaintiff filed a Notice of Supplemental Authority and attached a

Memorandum Opinion for the Deputy Counsel to the President on the

Constitutionality of the Commissioner of Social Security’s Tenure Protection. [See

Docs. 29, 29-1]. The matter is now before the Court upon the administrative record,

the parties’ pleadings, and the parties’ briefs, and it is accordingly ripe for review

pursuant to 42 U.S.C. § 405(g).

                                        3
      Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 4 of 52




II.      PLAINTIFF’S CONTENTIONS

         As set forth in Plaintiff’s brief, the general issue to be decided is whether the

decision of the Commissioner is supported by substantial evidence. [Doc. 22 at 6].

Plaintiff identified the specific issues as whether an ALJ decision should be

reversed where (1) the ALJ does not evaluate all impairments, including Plaintiff’s

impingement and a cyst in her right (dominant) shoulder that are relevant to her

credibility and RFC, (2) the RFC fails to account for important evidence, including

the cyst in Plaintiff’s dominant right shoulder and with her limited ability to deal

with authority figures, including supervisors, and (3) there is an unexplained

conflict between vocational testimony and the DOT. [Id. at 6].

III.     STANDARD FOR DETERMINING DISABILITY

         An individual is considered disabled for purposes of disability benefits if he

is unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The impairment

or impairments must result from anatomical, psychological, or physiological

abnormalities which are demonstrable by medically accepted clinical or laboratory

diagnostic techniques and must be of such severity that the claimant is not only

                                           4
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 5 of 52




unable to do previous work but cannot, considering age, education, and work

experience, engage in any other kind of substantial gainful work that exists in the

national economy. 42 U.S.C. §§ 423(d)(2)-(3), 1382c(a)(3)(B), (D).

      The burden of proof in a Social Security disability case is divided between

the claimant and the Commissioner. The claimant bears the primary burden of

establishing the existence of a “disability” and therefore entitlement to disability

benefits.   20 C.F.R. §§ 404.1512(a), 416.912(a).       The Commissioner uses a

five-step sequential process to determine whether the claimant has met the burden

of proving disability. 20 C.F.R. §§ 404.1520(a), 416.920(a); Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001); Jones v. Apfel, 190 F.3d 1224, 1228

(11th Cir. 1999), superseded by Social Security Ruling (“SSR”) 00-4p,

2000 WL 1898704 (Dec. 4, 2000), 4 on other grounds as stated in Washington


      4
              Social Security Rulings are published under the authority of the
Commissioner of Social Security and are binding on all components of the
administrative process. Sullivan v. Zebley, 493 U.S. 521, 530 n.9 (1990),
superseded by statute on other grounds as stated in Colon v. Apfel,
133 F. Supp. 2d 330, 338-39 (S.D.N.Y. 2001); Tauber v. Barnhart,
438 F. Supp. 2d 1366, 1377 n.6 (N.D. Ga. 2006) (Story, J.) (citing
20 C.F.R. § 402.35(b)(1)). Although SSRs do not have the force of law, they are
entitled to deference so long as they are consistent with the Social Security Act and
regulations. Massachi v. Astrue, 486 F.3d 1149, 1152 n.6 (9th Cir. 2007);
Salamalekis v. Comm’r of Soc. Sec., 221 F.3d 828, 832 (6th Cir. 2000) (“If a Social
Security Ruling presents a reasonable construction of an ambiguous provision of
the Act or the agency’s regulations, we usually defer to the SSR.”); Minnesota v.
                                       5
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 6 of 52




v. Comm’r of Soc. Sec., 906 F.3d 1353, 1360-61 (11th Cir. 2018). The claimant

must prove at step one that he is not undertaking substantial gainful activity.

20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). At step two, the claimant must

prove that he is suffering from a severe impairment or combination of impairments

that significantly limits his ability to perform basic work-related activities.

20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). At step three, if the impairment

meets one of the listed impairments in Appendix 1 to Subpart P of Part 404 (Listing

of Impairments), the claimant will be considered disabled without consideration of

age, education, and work experience.               20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). At step four, if the claimant is unable to prove the existence of

a listed impairment, he must prove that his impairment prevents performance of

past relevant work.     20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).       At

step five, the regulations direct the Commissioner to consider the claimant’s

residual functional capacity, age, education, and past work experience to determine

whether the claimant can perform other work besides past relevant work. 20 C.F.R.

§§ 404.1520(a)(4)(v), 416.920(a)(4)(v).       The Commissioner must produce



Apfel, 151 F.3d 742, 748 (8th Cir. 1998) (“Social Security Rulings, although entitled
to deference, are not binding or conclusive.”); Pass v. Chater, 65 F.3d 1200, 1204
n.3 (4th Cir. 1995); Gordon v. Shalala, 55 F.3d 101, 105 (2d Cir. 1995); Andrade v.
Sec’y of Health and Human Servs., 985 F.2d 1045, 1051 (10th Cir. 1993).
                                       6
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 7 of 52




evidence that there is other work available in the national economy that the

claimant has the capacity to perform. Doughty, 245 F.3d at 1278 n.2. To be

considered disabled, the claimant must prove an inability to perform the jobs that

the Commissioner lists. Id.

      If at any step in the sequence a claimant can be found disabled or not disabled,

the    sequential    evaluation      ceases     and     further    inquiry     ends.

20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Despite the shifting of burdens at step

five, the overall burden rests on the claimant to prove that he is unable to engage

in any substantial gainful activity that exists in the national economy. Doughty,

245 F.3d at 1278 n.2; Boyd v. Heckler, 704 F.2d 1207, 1209 (11th Cir. 1983),

superseded by statute on other grounds by 42 U.S.C. § 423(d)(5), as recognized in

Elam v. R.R. Ret. Bd., 921 F.2d 1210, 1214 (11th Cir. 1991).

VI.   SCOPE OF JUDICIAL REVIEW

      A limited scope of judicial review applies to a denial of Social Security

benefits by the Commissioner. Judicial review of the administrative decision

addresses three questions: (1) whether the proper legal standards were applied;

(2) whether there was substantial evidence to support the findings of fact; and

(3) whether the findings of fact resolved the crucial issues. Washington v. Astrue,

558 F. Supp. 2d 1287, 1296 (N.D. Ga. 2008); Fields v. Harris, 498 F. Supp. 478,

                                       7
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 8 of 52




488 (N.D. Ga. 1980). This Court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner. Dyer v. Barnhart,

395 F.3d 1206, 1210 (11th Cir. 2005).       If substantial evidence supports the

Commissioner’s factual findings and the Commissioner applies the proper legal

standards, the Commissioner’s findings are conclusive.        Lewis v. Callahan,

125 F.3d 1436, 1439-40 (11th Cir. 1997); Barnes v. Sullivan, 932 F.2d 1356, 1358

(11th Cir. 1991); Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990); Walker

v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987) (per curiam); Hillsman v. Bowen,

804 F.2d 1179, 1180 (11th Cir. 1986) (per curiam); Bloodsworth v. Heckler,

703 F.2d 1233, 1239 (11th Cir. 1983).

      “Substantial evidence” means “more than a scintilla, but less than a

preponderance.” Bloodsworth, 703 F.2d at 1239. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion, and it must

be enough to justify a refusal to direct a verdict were the case before a jury.

Richardson v. Perales, 402 U.S. 389, 401 (1971); Hillsman, 804 F.2d at 1180;

Bloodsworth, 703 F.2d at 1239. “In determining whether substantial evidence

exists, [the Court] must view the record as a whole, taking into account evidence

favorable as well as unfavorable to the [Commissioner’s] decision.” Chester

v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986) (per curiam). Even where there is

                                        8
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 9 of 52




substantial evidence to the contrary of the ALJ’s findings, the ALJ decision will

not be overturned where “there is substantially supportive evidence” of the ALJ’s

decision. Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991). In contrast,

review of the ALJ’s application of legal principles is plenary. Foote v. Chater,

67 F.3d 1553, 1558 (11th Cir. 1995); Walker, 826 F.2d at 999.

VII. STATEMENT OF FACTS5

          A. Background
       Plaintiff was a younger individual, who had an eleventh-grade education

and training in the medical field, and had previously worked as manager and

assistant manager at a restaurant. [R44, 222, 254]. Plaintiff alleges disability due

to depression, anxiety, PTSD, chronic pain in the back and shoulders,

impingement and a cyst in her right, dominant shoulder, arthritis in the right knee,

plantar fasciitis, and chronic pain syndrome. [Doc. 22 at 6-7; R18-19].

          B.   Lay Testimony
      Plaintiff was 37 ½ years old at the time of the hearing. [R37]. She was not



      5
              In general, the records referenced in this section are limited to those
deemed by the parties to be relevant to this appeal. [See Docs. 22-23, 25; see also
Doc. 20 (Sched. Ord.) at 3 (“The issues before the Court are limited to the issues
properly raised in the briefs.”)]. Where a party’s numbering conflicts with the page
numbers assigned by the Court’s electronic filing system, the Court’s citations will
utilize the page numbering assigned by the Court’s electronic filing system.
                                       9
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 10 of 52




represented by an attorney. [R37-38]. Plaintiff stated that she had no objections to

the case file. [R40]. The ALJ noted that Plaintiff had a prior case with the SSA

that was decided on October 7, 2016 and that because of res judicata he could only

consider whether or not she became disabled after that date. [R41-42]. The ALJ

informed Plaintiff that she was testifying under oath. [R43].

      Plaintiff testified that she finished eleventh grade and was currently going

for her GED. [R44]. She drove three times a week to church or the grocery store.

[Id.]. She had three children and her youngest, who was 16, still lived with her.

[R45]. She had not left Atlanta in the last two years. [R46]. She did not really do

chores—she would try to clean up but could not do it all the way. [R47]. Her

husband and child did most of the work but she tried to clean the bathroom and

sometimes did the cooking. [Id.].

      On a normal day, Plaintiff got up, walked to the bathroom and brushed her

teeth, walked around the house for a bit, then walked back to her room and watched

television. [R49]. She would fall asleep and, in the evenings, she sometimes drove

to pick up her son. [Id.]. She could sit for about 30 minutes while shifting her

weight and could also stand for about 30 minutes. [R50-51]. She could lift less

than a gallon of water and could walk with a cane for about 15-20 minutes. [R51].



                                       10
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 11 of 52




      Plaintiff stated that she could not work because her knees bothered her a lot

and gave out when she stood up, but she had a total knee replacement and was

getting better. [Id.]. She said that her back hurt badly and if she bent over it would

give out on her. [Id.]. She also often had muscle spasms because of a disc that was

pressing down on a nerve. [R51-52].       She had arthritis in her spine and scoliosis

in her thoracic spine. [R52]. She had back pain every day and had an appointment

to see pain management next year but was not taking medication or receiving

injections. [Id.]. She took Aleve sometimes, but it did not work and neither did

muscle relaxants. [R52-53]. She went to the emergency department a few weeks

before the hearing because she could not sleep and every time she turned over it

hurt. [R53]. Plaintiff’s right and left knees were okay, but her right knee hurt her

sometimes due to arthritis. [R53].

      Plaintiff also suffered from depression, anxiety, and PTSD, which limited

her ability to work because she was always thinking about the past and how she

was beaten by her ex-husband and the father of her child.             [R53-54].    Her

godmother also passed away and she felt like it was too much to bear. [R54]. She

did not want to be around anyone, got upset over little things, and had a bad attitude.

[Id.]. She heard voices telling her to do things. [Id.].



                                        11
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 12 of 52




      Her daily activities included watching television. [R54-55]. She did not

have memory problems. [R55]. Her depression and anxiety medications spaced

her out and her diabetes medicine gave her diarrhea. [R55-56]. She mostly brushed

her teeth, went to the bathroom, and got dressed by herself, but her daughter did

her hair because lifting her arms hurt her shoulders. [R56]. In August of the year

of the hearing Plaintiff went to Wellstar Hospital for chest pain while she was

driving. [R58-59]. She has been working part-time in a delivery job delivering

auto parts two times a week. [R59-60]. She worked seven hours a day for $12.50

an hour and drove her own minivan. [R60]. The heaviest thing she delivered was

as box of oil, which weighed about 15 pounds. [R61-62]. The longest she drove

at a time was 15 minutes and she spent about half the time sitting and half standing.

[R62-63]. She usually had someone with her. [R63].

      Plaintiff also heard voices telling her to do things like go through red lights,

which she had done once and which resulted in an accident where someone was

hurt. [R67]. She was taking medication but it was not helping her and she was

seeing her doctor to have it switched. [R67-68].

        C. Medical Records
      On April 21, 2016, an MRI arthrogram with contrast was performed on

Plaintiff’s right shoulder following her complaint of right shoulder pain and a

                                       12
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 13 of 52




limited range of motion. [R370]. Supraspinatus, infraspinatus, teres minor, and

subscapularis tendons were intact with no advanced tendinosis or significant tear

and there was normal rotator cuff muscle signal intensity and bulk. [Id.]. No

discrete or displaced labral tear was identifiable and the inferior glenohumeral

ligament was intact. [Id.]. The MRI disclosed no advanced AC joint arthrosis or

subacromial-subdeltoid bursitis. [Id.]. The impression was of lobulated ganglion

or paralabral cyst at the posterior superior glenoid at level of spinoglenoid notch.6

[Id.].

         On May 10, 2016, Plaintiff was seen by Michael J. Morrison, M.D.,

complaining of right shoulder pain, 7/10 in severity, and reporting that injections

only helped for 2-3 days and that she could not lay or sleep on her right shoulder.

[R948]. Dr. Morrison noted that an MRI/arthrogram was performed on April 21,



         6
              The spinoglenoid notch is a connection between the infraspinatus
fossa and the supraspinatus fossa, which are divided by the scapular spine. The
notch is formed lateral to the point which the spine extrudes from the scapula, with
the spinoglenoid ligament (also known as the inferior transverse scapular ligament)
forming a foramen by passing from the lateral aspect of the scapular spine to the
posterior part of the glenoid. The suprascapular nerve and artery passes through
the notch on their course over the scapula. A spinoglenoid notch cyst may occur
from a posterior SLAP tear, and the cyst may cause mass effect on the
suprascapular nerve, resulting in infraspinatus denervation (i.e. suprascapular
neuropathy). Dr. Paul Heyworth and Dr. Matt A. Morgan, Spinoglenoid Notch,
https://radiopaedia.org/articles/spinoglenoid-notch?lang=us (last            visited
09/12/2021).
                                       13
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 14 of 52




2016 showing a labral cyst in the spinoglenoid notch. [Id.]. They discussed options,

including surgery, and Plaintiff’s medications were renewed and a follow-up

appointment was scheduled for 3 weeks. [Id.].

      On May 31, 2016, Plaintiff was seen by Dr. Morrison for left shoulder pain,

7 / 10 in severity that was constant. [R372]. Plaintiff had a limited range of motion

and tenderness. [Id.]. An x-ray of the shoulder showed no fracture or dislocation

and the impression as of impingement syndrome and depression. [Id.]. Plaintiff

declined an injection, saying that a previous injection to her right shoulder did not

help her pain and Dr. Morrison stated she should do pendulum exercises. [Id.].

      On July 5, 2016, Plaintiff was seen by Dr. Morrison for right shoulder pain

and a physical examination revealed marked tenderness over the subacromial space

and positive impingement signs. [R946]. Dr. Morrison noted that an MRI showed

signs of paralabral cysts at the spinoglenoid notch. [Id.]. They discussed options,

including surgery, and Plaintiff’s medications were renewed and Plaintiff was

instructed to follow-up in four weeks. [Id.].

      On October 27, 2016, Plaintiff was seen for a sore throat and plantar fasciitis.

[R347]. She said her feet hurt when she first got out of bed and later in the evening

and that acetaminophen provided no relief. [Id.]. A review of systems was

negative for chills and fever, palpitations and leg swelling, back pain, myalgias,

                                       14
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 15 of 52




and neck pain. [Id.]. A physical exam indicated Plaintiff was well-developed and

nourished, had a normal range of motion in her neck, her musculoskeletal exam

revealed no edema, and she had a normal mood and affect and her judgment and

thought content were normal. [R348].

      On November 21, 2016, Plaintiff was seen by Dr. Morrison complaining of

constant right shoulder pain, 8 / 10 in severity, that was worse when doing her hair.

[R942]. She was found to be alert and oriented but to have a limited range of

motion with her shoulder and to grimace and withdraw when examined. [Id.]. A

cervical spine exam showed some right-sided neck tenderness and a neurovascular

examination was grossly intact. [R942-43]. The impression was of right shoulder

pain with impingement with intact cuff that Dr. Morrison chose to treat

conservatively by referring Plaintiff for physical therapy and renewing her

medications. [R943].

      On December 20, 2016, Plaintiff was seen for a medication follow-up at

MSJ Decatur Street PC after having been seen eight months prior. [R912]. She

complained of decreased energy and motivation and about having nightmares about

death. [Id.]. Her husband, who accompanied her, reported that Plaintiff was still

hearing voices. [Id.]. A mental status exam indicated that Plaintiff was cooperative,

oriented, she denied suicidal or homicidal ideation, her thought process was logical

                                       15
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 16 of 52




and goal directed, her memory was intact, her attention was normal, and her

judgment and insight were fair. [R913]. The plan was to continue medications,

practice stress management techniques, improve sleep hygiene, incorporate healthy

lifestyle changes, and attend psychotherapy sessions. [R914].

      On January 11, 2017, Plaintiff completed a Function Report indicating that

her leg swelled from standing too long, her shoulder hurt when she lifted it over

her head, her back hurt a lot, and she was thinking all kinds of crazy things. [R269].

Plaintiff stated she had nightmares, could not dress herself or care for her hair

because of shoulder pain, needed reminders to take medicine, did not do any yard

work, went outside daily and walked and rode in a car, shopped for food once a

month, could pay bills and handle a savings account, watched television daily, and

loved to go to church. [R269-73]. She claimed that her attitude had changed and

she got upset quickly, that she was right handed, that she could walk five to seven

minutes before needing to rest, and could pay attention for 20 to 30 minutes at a

time. [R274]. She stated that she could follow spoken and written instructions

okay but did not get along with authority figures and did not handle stress or

changes to her routine well. [R274-75]. Plaintiff claimed that her medications

caused drowsiness and blurred vision. [R276].

      On the same day, Plaintiff’s husband filled out a Third-Party Function

                                        16
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 17 of 52




Report. [R279]. In the report, he also indicated that Plaintiff did not get along with

authority figures at all. [R285].

      On January 17, 2017, Dr. Morrison performed a follow-up examination for

constant right shoulder pain that Plaintiff described as being 8 / 10 in severity.

[R941].

      On February 6, 2017, Plaintiff was seen at Wellstar Cobb Hospital for a wrist

injury and stated someone dropped heavy rotors on her wrist. [R967-68]. Plaintiff

had not attempted any treatment for her symptoms. [R967]. A review of systems

was negative for chills and fever, negative for back pain, neck pain, and stiffness,

negative or dizziness, tingling, weakness, numbness, and headaches, and negative

for psychiatric and behavioral issues. [R968]. Plaintiff was found to be oriented

to person, place, and time and to be active and cooperative. [R969]. The only

musculoskeletal issue noted related to Plaintiff’s right wrist and she was found to

have no sensory deficit, normal muscle tone, normal coordination and gait, and to

have a normal mood and affect. [Id.].

      On February 28, 2017, Plaintiff was seen by Dr. Morrison complaining of

unrelieved and significant right shoulder pain described as being 7 / 10 in intensity.

[R939]. He stated that an MRI was performed on April 21, 2016 showing para

labral cyst at the posterior superior glenoid level at the level of the glenoid notch.

                                        17
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 18 of 52




[Id.]. During a physical exam, Plaintiff was found to be alert and oriented, to have

limited flexion in her right shoulder and to grimace and withdraw when examined,

and had a normal cervical spine exam. [R939-40]. Her neurovascular examination

was grossly intact. [R940]. The impression was of right shoulder pain with

impingement and marked tenderness over the biceps tendon and a paralabral cyst

over the spinoglenoid notch, which was consistent with her biceps and

impingement symptoms. [Id.]. Dr. Morrison noted that conservative therapy,

including injections, had not been successful and options for treatment were

discussed. [Id.].

      On March 21, 2017, B. Rudnick, M.D., performed a Mental Residual

Functional Capacity Assessment. [R84]. Dr. Rudnick concluded that Plaintiff had

was not significantly limited in her abilities to remember locations and work-like

procedures, to understand and remember very short and simple instructions, but

that she was moderately limited in her ability to understand and remember detailed

instructions, noting that she could understand and remember uncomplicated

instructions.   [Id.].   Dr. Rudnick further found that Plaintiff had sustained

concentration and persistence limitations and social interaction limitations,

including that she was moderately limited in her ability to interact appropriately

with the public and in accepting instructions and responding appropriately to

                                       18
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 19 of 52




criticism from supervisors, but was not significantly limited in her ability to get

along with coworkers. [R84-85]. Dr. Rudnick further found that Plaintiff was

moderately limited in her ability to respond to changes in work settings, but not

significantly limited in her ability to be aware of normal hazards, use public

transportation, or set realistic goals. [R85-86]. James Mullins, Ph.D., later made

similar findings on August 1, 2017. [R124-26].

      On April 4, 2017, Plaintiff was seen by Dr. Morrison for right shoulder pain

that was constant and unrelieved and 9/10 in intensity. [R937]. Dr. Morrison noted

that an MRI was performed on 4/21/16 that showed a para labral cyst at the

posterior superior glenoid level at the level of the glenoid notch. [Id.]. A physical

examination showed that Plaintiff was alert and oriented but had a limited range of

right shoulder motion with tenderness over the greater tuberosity. [R937-38].

Plaintiff’s rotator cuff strength was 4/5 and her cervical spine exam was okay.

[R938]. Dr. Morrison administered an injection over the proximal biceps tendon

of the right shoulder with 1cc of 1% lidocaine and 4 mg of dexamethasone. [Id.].

Dr. Morrison advised Plaintiff to do shoulder pendulum exercises, scapular

strengthening exercises, and to avoid impingement type activities. [Id.].

      On April 18, 2017, Plaintiff was seen by Cathy Harper-Hogan, M.D., for a

Consultative Examination while re-applying for disability. [R925]. Plaintiff

                                       19
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 20 of 52




indicated she was independent in feeding and grooming, bathing, upper and lower

body dressing, and transfers, but did need a cane. [R927]. She stated that she had

problems putting on her bra, driving, and could not stand to wash dishes or cook.

[Id.]. A review of systems indicated that Plaintiff had trouble sleeping, had no

chest pain, had chronic bilateral knee pain and shoulder pain, and had a history of

depression and anxiety. [R928].

      A physical exam revealed that Plaintiff was well-developed and not in acute

distress, her heart had a regular rate and rhythm, her spine was non-scoliotic, she

had a full range of motion of the cervical and lumbar spine with slight tenderness

to palpitation, and her gross manipulative skills were within normal limits.

[R928-29]. Dr. Harper-Hogan noted Plaintiff had a normal range of motion in the

bilateral upper and lower extremities but pain to palpitation of the right shoulder,

labral region and when performing external rotations of the right shoulder and

crossover test. [R930]. Plaintiff was found to be alert and oriented with a normal

affect in speech, no recent or remote memory deficient, did not appear depressed,

and had normal grip and pincer grip strength. [Id.]. She further found that

Plaintiff’s motor strength was essentially 4+/5 or 5/5 for the bilateral upper

extremities and 5/5 for the bilateral intrinsics. [Id.]. Plaintiff was noted to ambulate

without an assistive device but her gait was unsteady. [Id.].

                                         20
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 21 of 52




      Dr. Harper-Hogan found mild to moderate limitations in standing, bending,

stooping, crouching, sitting, walking, or riding in a car, and mild to moderate

manipulative limitations in lifting, reaching, grasping, fingering, pushing, pulling,

carrying, or holding items, particularly with the right upper extremity. [R931]. She

found that Plaintiff’s objective findings supported a permanent significant

functional limitation. [Id.].

      In a Residual Functional Capacity dated April 17, 2017, 7 Antoinette

Thaxton-Brooks, M.D., concluded that Plaintiff occasionally lift or carry 20 pounds,

frequently lift or carry 10 pounds, stand or walk with normal breaks for four hours,

sit with normal break for six hours in an eight-hour day, and had unlimited

push/pull limitations other than those noted for lifting and carrying.           She

occasionally could climb ramps or stairs, never climb ladders, ropes, or scaffolds,

occasionally could balance, stoop, kneel, crouch, and crawl. [R81-82].

      On May 12, 2017, Plaintiff was given an Adult Behavioral Health

Assessment at OGCC Behavioral Health Services (“OGCC”). [R1147]. She was

found to have normal speech, to be absent of delusions and visual/auditory

hallucinations, to have a calm demeanor, and to have recent and remote memory



      7
            Although dated April 17, 2017, Dr. Thaxton-Brooks’ report notes that
she reviewed Dr. Harper-Hogan’s April 18, 2017 evaluation. [R83].
                                       21
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 22 of 52




intact. [Id.].

       On June 13, 2017, Plaintiff was seen at Wellstar Cobb Hospital with multiple

complaints, including dizziness, epigastric pain, and diarrhea. [R959]. A review

of systems was negative for constitutional, cardiovascular, musculoskeletal, and

psychiatric/behavioral issues.    [R960].     A physical exam demonstrated that

Plaintiff was oriented as to person, place, and time, was not in distress, had a normal

range of motion and no edema or tenderness, and her behavior was normal. [R960-

61].

       On September 10, 2017, Plaintiff was seen at Wellstar Cobb Hospital

complaining of abdominal pain, back pain, and vaginal discharge. [R989]. A

review of systems indicated Plaintiff was negative for chills and fever. [R990]. A

physical exam noted that Plaintiff was oriented to person, place, and time, had a

normal range of motion in her neck, her neck was supple, she had a normal

musculoskeletal range of motion, she was alert and oriented to person, place, and

time, and she had a normal mood and affect. [R991].

       On July 25, 2018, Plaintiff was seen at Wellstar Cobb Hospital complaining

of flank and back pain. [R1030]. A review of systems indicated that Plaintiff was

negative for activity change, negative for chest pain, positive for back pain,

negative for dizziness, syncope, and speech difficulty, and negative for agitation.

                                        22
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 23 of 52




[R1032]. A physical exam revealed that Plaintiff was oriented to person, place,

and time, had a normal range of musculoskeletal motion, and she was alert and

oriented to person, place, and time. [R1033].

      On October 18, 2017, Plaintiff was seen at OGCC and a progress note

indicated that her appearance was appropriate, her attitude was cooperative, she

was fully oriented, her movement, thought process, and thought content were

within normal limits, she denied hallucinations and suicidal thoughts, and her

judgment was fair. [R1159-60].

        D. Vocational-Expert Testimony

      At the hearing before the ALJ, the Vocational-Expert (“VE”) identified

Plaintiff’s past work as including restaurant manager. [R58]. The VE testified that

a hypothetical person of Plaintiff’s age, education and work history could not

perform her past work if limited to sedentary work but had the option to alternate

between sitting and standing once per hour for five to ten minutes without being

off task, could never climb ropes, ladders, or scaffolds, could occasionally climb

ramps and stairs, stoop, kneel, crouch, balance, and crawl, was limited to frequent

pushing, pulling, reaching, fingering, and handling with the right upper extremity,

and needed to avoid concentrated exposure to unprotected heights and hazardous

machinery. [R63]. However The VE testified that such an individual could

                                      23
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 24 of 52




perform other work in the national economy, including bench assembler, order

clerk, and surveillance system monitor. [R63-64].

      In response to a second hypothetical where the person would be limited to

simple and repetitive tasks in a routine work environment but not at production

pace or with strictly enforced production quotas, needed to work in a low stress

environment making only simple job-related decisions, could interact frequently

with coworkers but only occasionally with the public, and due to pain, fatigue, and

the side effects of medication, would be off task up to 5% of the day, the VE

testified that the individual would not be able to perform any of Plaintiff’s past

work but would still be able to work as a surveillance system monitor and order

clerk. [R64-65]. The VE opined that the hypothetical individual could also find

work as a wood product inspector, which was a sedentary, unskilled position with

32,000 jobs in the national economy. [Id.]. The VE testified that an individual

could be off task for 10% of the workday and still complete the jobs identified in

the second hypothetical. [R65-66].

      As a third hypothetical, the ALJ asked the VE to consider the second

hypothetical again, but added that the individual would be expected to be off task

between 10% and 20% of the workday. [R66]. The VE testified that such an



                                      24
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 25 of 52




individual would not be able to perform any of Plaintiff’s past work and could not

sustain competitive employment. [Id.].

VIII. ALJ’S FINDINGS

      The ALJ made the following findings of fact and conclusions of law:

            1.    The claimant last met the insured status requirement of the
            Social Security Act through December 31, 2018.

            2.    The claimant has not engaged in substantial gainful activity
            since February 1, 2013 through the alleged onset date . . . .

            3.    The claimant has the following severe impairments: depression,
            anxiety, PTSD, osteoarthritis of the right knee, arthroplasty of the left
            knee, plantar fasciitis, back pain, and chronic pain syndrome . . . .
            ...
            4.      The claimant does not have an impairment or combination of
            impairments that meets or medically equaled the severity of one of the
            listed impairments . . . .
            ...

            5.     After careful consideration of the entire record, [the ALJ found]
            that the claimant had the residual functional capacity to perform less
            than the full range of sedentary work . . . except that the claimant has
            the option to alternate between sitting and standing once per hour for
            5-10 minutes without being off task. The claimant can never climb
            ropes, ladders, or scaffolds. The claimant can occasionally climb
            ramps/stairs, stoop, kneel, crouch, balance, and crawl. The claimant
            is limited to frequent pushing, pulling, reaching, fingering, and
            handling with the right upper extremity. The claimant must use a cane
            to ambulate to/from the workstation. The claimant must avoid
            concentrated exposure to unprotected heights and hazardous
            machinery. The claimant is limited to simple and repetitive tasks in a
            routine work setting, but not at production pace or with strictly
                                       25
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 26 of 52




             enforced production quotas, in a low stress work environment, which
             the [ALJ defined] as having to make only simple job-related decisions.
             The claimant can interact frequently with co-workers and occasionally
             with the general public. Due to pain, fatigue, and side effects of
             medication, the claimant is off task 5% of the workday.
             ...

             6.    The claimant is unable to perform any past relevant work . . . .
             ...

             10. Considering the claimant’s age, education, work experience,
             and residual functional capacity, there are jobs that exist in significant
             numbers in the national economy that the claimant can perform . . . .

             ...

             11. The claimant has not been under a disability, as defined in the
             Social Security Act, from February 1, 2013, through the date of this
             decision . . . .

[R18-29].

      The ALJ noted that there was a previous administrative decision dated

October 7, 2016 and that, as a result, res judicata applied and the current decision

would cover only the period of October 8, 2016 to the date of the decision. [R16].

The ALJ found that Plaintiff’s depression, anxiety, PTSD, osteoarthritis of the right

knee, arthroplasty of the left knee, plantar fasciitis, back pain, and chronic pain

syndrome significantly caused more than minimal functional limitations in her

ability to perform work for at least 12 months and so were severe. [R19]. The ALJ


                                        26
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 27 of 52




additionally identified obesity and gastroesophageal esophageal reflux disease

(“GERD”) as non-severe impairments. [Id.].

      The ALJ found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed

impairments and, specifically considered Listings 1.02 and 1.04, and Listings

related to mental impairments, including 12.04, 12.06 and 12.15. [R19-20]. The

ALJ found that Plaintiff had a mild limitation in understanding, remembering, or

applying information, a moderate limitation in concentrating, persisting, or

maintaining pace, and a moderate limitation in adapting or managing herself. [R20].

With regard to interacting with others, the ALJ found that Plaintiff had a moderate

limitation. [Id.]. The ALJ noted that on a function report, Plaintiff reported that

she could talk to others in person or on the phone. [Id.]. Because Plaintiff’s mental

impairments did not cause at least two “marked” limitations or one “extreme”

limitation, the ALJ found the “paragraph B” criteria were not satisfied. [Id.]. The

ALJ also found that the “paragraph C” criteria were not satisfied. [Id.].

      In crafting the RFC, the ALJ considered all symptoms and the extent to

which they could reasonably be accepted as consistent with the evidence, and also

considered the opinion evidence. [R21]. The ALJ recounted Plaintiff’s testimony

at the administrative hearing. [R21-23]. The ALJ concluded that Plaintiff’s

                                       27
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 28 of 52




medically determinable impairments could reasonably be expected to cause the

alleged symptoms but her statements regarding the intensity, persistence, and

limiting effects of those symptoms was not entirely consistent with the evidence.

[R23].

      The ALJ noted that on November 2, 2015, Dr. Shau performed a left total

knee arthroplasty due to left knee arthritis and at a follow-up appointment Plaintiff

complained of pain but had not been doing physical therapy and was taking

Percocet. [Id.]. Plaintiff stated she did not want to do physical therapy even after

being told of its importance because of the $20 charge. [Id.]. The ALJ recounted

that an x-ray of Plaintiff’s knees in April 2016 showed no acute abnormality and

an MRI of the right shoulder found no advanced tendinosis or significant tear,

normal rotator cuff muscle signal intensity and bulk, and biceps tendon normal in

signal and course. [Id.]. There was no AC joint arthrosis. [Id.]. The ALJ noted

that in a follow-up on August 3, 2016, Plaintiff reported that she was improving

overall but complained of right knee pain and wanted to undergo right knee

replacement although she had not been doing therapy or exercises. [Id.]. The ALJ

noted that Plaintiff was seen on October 27, 2016 at Wellstreet Urgent Care for a

sore throat and on a review of systems was negative for back pain and neck pain

and upon examination her neck had a normal range of motion and had a normal

                                       28
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 29 of 52




mood and affect, judgment, and thought content. [R23-24].

      The ALJ also reviewed that on November 21, 2016, Plaintiff was seen by

Dr. Morrison with complaints of 8 / 10 right shoulder pain, which was worse when

she used her right upper extremity to do her hair, and was assessed following an

MRI with right shoulder pain with impingement with intact cuff. [R24]. The ALJ

noted that the MRI showed paralabral cyst without labral tear and neck pain and

that Dr. Morrison referred Plaintiff to physical therapy and prescribed medication.

[Id.]. The ALJ noted that on February 6, 2017, Plaintiff was seen at Wellstar Cobb

Hospital after someone dropped heavy rotors on her wrist but she was negative for

back and neck pain as well as psychiatric/behavioral issues. [Id.]. Plaintiff was

noted to have a normal gait and normal mood and affect and an x-ray of Plaintiff’s

right wrist showed only mild degenerative changes. [Id.]. The ALJ noted that an

x-ray of the cervical spine in March 20, 2017 showed only mild degenerative

changes that were most pronounced at C4-5. [Id.].

      The ALJ pointed out that Plaintiff was seen by Dr. Harper-Hogan on

April 16, 2017, for a consultative examination and her neck was found to be supple

and her spinal examination revealed no muscle spasms, scaring, or swelling, and

was non-scoliotic. [Id.]. The ALJ noted that Plaintiff had a full range of motion

of the cervical and lumbar spine and a slight tenderness to palpitation, but her gross

                                        29
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 30 of 52




manipulation skills were within the normal range. [Id.]. Her range of motion for

bilateral upper and lower extremities was normal, pain to palpation was noted on

the right shoulder, and her grip and pincer grip strength was normal bilaterally.

[R24-25]. The ALJ reviewed Dr. Harper-Hogan’s opinion that Plaintiff had mild

to moderate postural limitations and manipulative limitations and that the objective

findings supported a significant permanent functional limitation. [R25].

      The ALJ then observed that on June 13, 2017, Plaintiff was seen at Wellstar

Cobb Hospital with multiple complaints and had a normal range of neck motion

and her musculoskeletal examination revealed a normal range of motion and

normal muscle tone. [Id.]. The ALJ noted that Plaintiff was seen in the emergency

department on September 10, 2017 and July 25, 2018 and was noted to be alert and

oriented with a normal range of musculoskeletal motion. [Id.]. A CT of Plaintiff’s

lumbar spine on September 11, 2018, found no acute fracture or traumatic

subluxation of the lumbar spine. [Id.].

      With regard to Plaintiff’s mental impairments, the ALJ noted that Plaintiff

was seen on December 20, 2016 at Grady Hospital and reported that she felt better

being back on medication, that she had a horrible attitude towards others, but that

her depression was not severe. [R26]. A mental status examination indicated that

Plaintiff was oriented to person, place, and time, her thought process was logical,

                                          30
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 31 of 52




and her memory was intact. [Id.]. Plaintiff was assessed with severe recurrent

major depressive disorder with psychotic features, mood disorder, and PTSD, was

prescribed medication, and Plaintiff was recommended to continue those

medications, practice stress management, incorporate healthy lifestyle changes,

and attend psychotherapy sessions. [Id.]. The ALJ noted that Plaintiff was seen

on May 13, 2017 and October 18, 2017 and was found to be oriented to person,

place, situation, and time and denied delusions and/or homicidal or suicidal

ideation. [Id.].

      The ALJ found that the record indicated that Plaintiff was not as limited as

she alleged and was still capable of work. [Id.]. He pointed out that the record

showed work activity after October 7, 2016 that indicated Plaintiff’s daily activities

were greater than she had reported. [Id.]. The ALJ noted no recommendation or

suggestion for back or feet surgery. [Id.]. As for Plaintiff’s mental impairments,

the ALJ found that the evidence showed she was not as limited as alleged and that

she consistently had a normal mood and affect, normal judgment and thought

content, and her medication was relatively effective in controlling her symptoms.

[R27]. As for the opinion evidence, the Court gave some weight to the state agency

medical and psychological consultants because they were consistent with the

medical evidence and the proposed RFC limits Plaintiff to sedentary exertion with

                                        31
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 32 of 52




no more than moderate mental limitations. [Id.]. The ALJ also gave some weight

to the opinion of Dr. Harper-Hogan because the medical source statement was not

wholly consistent with the medical record and Plaintiff’s testimony of working

seven hours as a part-time delivery driver. [Id.]. The ALJ found that the Third-

Party Function Report completed by Plaintiff’s husband did not establish disability

as he was not medically trained and was not a disinterested party. [Id.].

      The ALJ noted and relied upon the VE’s testimony that Plaintiff could not

perform her previous work as a restaurant manager. [R27-28]. The ALJ asked the

VE whether jobs existed in the national economy for an individual with Plaintiff’s

age, education, work experience, and RFC, and the VE identified representative

occupations such as wood products inspector, with 32,000 jobs annually, order

clerk, with 36,000 jobs annually, and surveillance system monitor, with 56,000

annually. [R28]. Based on that testimony, the ALJ found that Plaintiff was capable

of making a successful adjustment to other work that exists in significant numbers

in the national economy and that a finding of “not disabled” was therefore

appropriate. [R29].

IX.   CLAIMS OF ERROR

      Plaintiff argues that she has an impingement and a cyst in her dominant right

shoulder that the ALJ failed to evaluate. [Doc. 22 at 14-15].   She argues that she

                                       32
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 33 of 52




has consistently reported pain in her right shoulder, an MRI found a lobulated or

ganglion cyst in the right shoulder, and her treating orthopedist noted that the cyst

was consistent with her bicep and impingement symptoms. [Id. at 15]. She

contends that injections only helped for a few days and she repeatedly had a

reduced range of motion. [Id. at 16]. Plaintiff argues this is important because two

of the jobs identified by the ALJ require reaching and handling. [Id.]. She contends

it was not error that the ALJ did not find the impairment severe, but it was error

that he failed to consider the limitations it caused because both severe and

non-severe impairments must be considered when determining credibility. [Id. at

16-17]. She argues that the ALJ must consider a Plaintiff’s condition if there is

evidence in the record of a diagnosis. [Id. at 17].

      Second, Plaintiff contends that the ALJ failed to reconcile the RFC with the

cyst in her right shoulder and her limited ability to deal with supervisors. [Id.].

Plaintiff argues that the ALJ found she could frequently reach, handle, push, and

pull and two of the jobs the ALJ identified required frequent reaching and handling,

but the ALJ failed to account for her cyst, which her treating orthopedist said was

consistent with her symptoms. [Id. at 18]. She argues that the ALJ’s finding is

therefore not supported by substantial evidence. [Id.]. She also contends that the

ALJ found she had a moderate limitation dealing with others and that she could

                                        33
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 34 of 52




interact frequently with coworkers and occasionally with the general public but did

not find that she had any limitations in dealing with supervisors. [Id. at 19]. She

notes that both she and her husband reported she did not deal well with authority

figures, the state agency consultants found she had a moderate limitation in

accepting instruction from supervisors, and the ALJ failed to explain why he did

not include such a limitation. [Id.].

      Third, Plaintiff argues that the ALJ did not identify or resolve an apparent

conflict between the VE testimony and the DOT. [Id.]. She contends that the VE

identified three occupations in response to the ALJ’s second hypothetical, all of

which were included in the RFC, and did not indicate additional suitable

occupations existed. [Id. at 20-21]. Plaintiff argues that the RFC and hypothetical

question asked to the VE were limited to simple and repetitive tasks and simple

job-related decisions, but this conflicts with two of the jobs identified by the VE

(order clerk and surveillance system monitor). [Id. 21-22]. Plaintiff argues that

the last job, a wood product inspector, cannot carry the ALJ’s step-five burden

because (1) it requires frequent reaching and handling, (2) the SSA’s POMS

requires the ALJ to identify three occupations a claimant can perform, (3) the ALJ

provided only job numbers as a whole but was required to provide numbers for

where she lived or for several regions, (4) the ALJ did not find that 32,000 wood

                                        34
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 35 of 52




products inspectors was a significant number and judicial line-drawing is

inappropriate because whether a number of jobs is significant requires evaluation

on an independent basis. [Id. at 22-23].

      In response, the Commissioner argues that the ALJ properly considered

Plaintiff’s right shoulder impairment and substantial evidence supports the ALJ’s

RFC finding. [Doc. 23 at 6]. The Commissioner contends that the ALJ discussed

both the normal and abnormal evidence related to Plaintiff’s right shoulder

impairment, including an April 2016 MRI of the right shoulder, an October 2016

examination where Plaintiff had a normal range of musculoskeletal motion,

doctor’s notes in November 2016 specifically assessing right shoulder pain with

impingement and an MRI showing paralabral cyst without labral tear, and other

records. [Id. at 6-8]. She argues that, after considering all of this evidence, the

ALJ included several limitation to accommodate Plaintiff’s right shoulder

impairment, including limiting Plaintiff to frequent pushing, pulling, reaching,

fingering, and handling with the right upper extremity.        [Id. at 8-9].   The

Commissioner contends that it is therefore clear that the ALJ addressed Plaintiff’s




                                      35
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 36 of 52




right shoulder impairment in crafting the RFC and this Court should not reweigh

the evidence. [Id. at 9].

      Next, the Commissioner contends that substantial evidence supports the

ALJ’s RFC finding including no limitation in interacting with supervisors. [Id. at

9-10]. In particular, the ALJ noted, among other things, that Plaintiff did not want

to be around people, but also lived with her husband and son, went to the grocery

store and church, worked part time, had a normal mood, affect, judgment, and

thought content in an examination in October 2016, and at a February 2017

examination she had a normal mood and affect. [Id. at 10-11]. The Commissioner

argues that substantial evidence therefore supports the RFC finding and this Court

should not disturb it. [Id. at 11].

      The Commissioner asserts that Plaintiff’s argument regarding the state

agency consultants is incorrect because Plaintiff points to the Summary

Conclusions section of the disability determination form, which does not constitute

the RFC assessment and did not need to be considered by the ALJ. [Id. at 11-12].

The Commissioner argues that the ALJ also complied with SSR 96-8p’s specificity

obligation because he thoroughly discussed the record evidence leading to the RFC,

Plaintiff’s reports of issues, normal mental status findings of work and daily

activities, and the consultants’ opinions. [Id. at 13]. The ALJ then included all the

                                       36
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 37 of 52




limitations supported by the record. [Id. at 13-14]. The Commissioner therefore

argues that the ALJ complied with SSR 96-8p. [Id. at 14].

      Finally, the Commissioner argues that the VE’s unchallenged testimony

about the wood products inspector occupation constitutes substantial evidence to

support the ALJ’s step-five finding. [Id.]. She contends that the hypothetical posed

to the VE incorporated all of the limitations in the RFC and the VE testified that an

individual with those limitations could perform the wood products inspector

occupation, which had 32,000 jobs in the national economy. [Id. at 15]. She further

contends that a significant number of jobs can exist based on one occupation alone

and 32,000 is sufficient under Eleventh Circuit precedent. [Id. at 15-17]. As a

result, the Commissioner argues that the ALJ need not reach the question of

whether the other occupations, order clerk and surveillance system monitor, may

be performed with limitations such as simple and repetitive tasks because any error

was harmless. [Id. at 17-18].

      The Commissioner also argues that Plaintiff’s contentions to the contrary

should be rejected. [Id. at 18]. First, she argues that Plaintiff only cursorily

mentioned that the VE did not identify representative occupations as the ALJ

claimed in the decision, so that issue is not before the Court. [Id.]. In any event,

the Commissioner argues that the ALJ asked for representative examples and the

                                       37
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 38 of 52




VE clearly identified representative occupations. [Id. at 18-19]. Second, the

Commissioner argues that substantial evidence supports the ALJ’s RFC finding, so

Plaintiff’s assertion that the wood products inspector position requires frequent

reaching and handling is insufficient to carry her burden of demonstrating that she

cannot perform the work identified by the ALJ. [Id. at 19].

      The Commissioner notes Plaintiff’s argument that the ALJ did not comply

with the POMS, but contends it lacks merit because one occupation is sufficient to

constitute a significant number of jobs and the POMS do not have the force of law.

[Id. at 20-21]. The Commissioner also counters Plaintiff’s argument that the VE

needed to provide numbers for the region she lived in or for several regions, arguing

that binding Eleventh Circuit precedent makes clear that the appropriate focus is

on the national economy. [Id. at 21-22]. Finally, the Commissioner posits that

Plaintiff’s argument that the ALJ did not find that 32,000 wood products inspector

jobs was a significant number alone and only found that the total amount of jobs,

124,000, was significant. [Id. at 23]. The Commissioner notes that the ALJ never

mentioned the total amount of jobs and, in any event, an ALJ decision may be

affirmed based on one occupation without remanding a matter back to the ALJ.

[Id. at 23-24]. She argues that the number of jobs would still be significant even if



                                       38
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 39 of 52




it was reduced by as much as 96% or 99%, making remand unnecessary. [Id. at

24-25].

      In reply, Plaintiff argues that the treating orthopedist diagnosed a significant

impingement, not an impairment, and that the Commissioner does not dispute that

the ALJ did not find any medically determinable impairment in her right shoulder.

[Doc. 25 at 1]. She argues that the fact that the ALJ pointed to medical evidence

showing a shoulder impairment but did not identify it as an impairment makes it

logically inconsistent and requires reversal. [Id. at 1-2]. Plaintiff admits that an

ALJ need not discuss all the evidence, but argues that diagnosed impairments must

be specifically evaluated. [Id. at 2]. Plaintiff argues that the ALJ did not explain

why the RFC requires Plaintiff to reach and handle for six hours a day despite

dominant should impairments, which requires reversal. [Id. at 3].

      Plaintiff also argues the ALJ’s failure to find any impairments in her right

shoulder negates the RFC for reaching, handling, pushing, and pulling frequently.

[Id.]. She contends that, while there were some mild exam findings, an RFC must

include only what she can do on a sustained basis and an ALJ must account for

evidence tending to show disability. [Id. at 3-4]. She argues that the case must be




                                       39
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 40 of 52




reversed because the ALJ did not reconcile the RFC, which included frequent upper

extremity activity, with her shoulder diagnoses. [Id. at 4].

       Next, with regard to there not being a limitation interacting with supervisors,

Plaintiff argues that the Commissioner notes some evidence but most of it does not

deal directly with supervisors and seems to indicate that the ALJ should not have

found any social functioning limitations. [Id. at 4-5]. She argues that the ALJ must

reasonably explain how the RFC accounts for her other findings. [Id. at 5]. She

counters the Commissioner’s argument that the portions of the state agency

opinions upon which she relies because, although they are not binding, an ALJ

must still build a logical bridge from the opinions to the RFC. [Id.]. Plaintiff

contends that the ALJ’s boilerplate assertion that he considered all the evidence is,

by itself, insufficient. [Id. at 5-6].

       With regard to the conflict between the VE testimony and the DOT, Plaintiff

asserts that the Commissioner has not disputed that the ALJ erred by failing to

identify and explain conflicts in two of the three identified occupations. [Id. at 6].

She argues the one remaining occupation is insufficient for five reasons. [Id. at

6-7]. First, she contends that the hypothetical question is deficient because the RFC

finding was deficient, as she argued above. [Id. at 7]. Second, she argues that the

ALJ needed to give deference to POMS, as indicated by binding caselaw. [Id. at

                                         40
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 41 of 52




7-8]. She admits that the SSA’s interpretation of regulations is not controlling if it

is plainly erroneous or inconsistent with the language and purpose of the regulation,

but argues that is not the case here and the Commissioner has not argued to the

contrary. [Id. at 8-9]. She notes that the Commissioner even relies on another

section of the POMS in his argument. [Id. at 9]. She argues that cases finding to

the contrary are either not binding, poorly reasoned, likely wrongly decided, and/or

distinguishable. [Id. at 9-10].

      Plaintiff argues that the Social Security Act requires that jobs exist in

significant numbers in the national economy, either in the region where a claimant

lives or in several regions of the country. [Id. at 11]. Because there is no such

evidence in the record, the Plaintiff argues the ALJ’s decision should be reversed.

[Id. at 11-12]. She contends that the ALJ did not find that 32,000 wood products

inspector jobs was a significant number, the ALJ found that 124,000 was a

significant number, and this Court is not designated to be factfinder. [Id. at 12-13].

She further argues that, in any event, the ALJ did not clearly articulate that

significant numbers of wood product inspector occupations exist. [Id. at 13].

      Plaintiff also contends that the VE did not provide representative

occupations for persons with all the limitations in the ALJ’s RFC. [Id.]. She asserts

that the VE identified representative occupations only in response to the ALJ’s first

                                        41
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 42 of 52




hypothetical question, which contained only some of the limitations in the ALJ’s

RFC. [Id. at 14]. She submits that the Commissioner has not shown that any of

the other unspecific occupations it believes were shown by this record actually exist

in significant numbers. [Id.]. Plaintiff argues that the significant-numbers inquiry

is not a legal question reviewed as a matter of statutory interpretation but a fact

question reviewed for substantial evidence. [Id. at 14-15]. Finally, Plaintiff claims

that none of the cases cited by the Commissioner support its arguments. [Id. at 15-

18].8

X.      DISCUSSION

        After careful consideration of the parties’ arguments, the ALJ’s decision, and

the evidence of record, the undersigned concludes that the ALJ’s decision is not

supported by substantial evidence and was based upon errors of law. Doughty,

245 F.3d at 1278 n.2; Boyd, 704 F.2d at 1209.

        Plaintiff first argues that she has an impairment in her dominant right

shoulder that the ALJ failed to evaluate. [Doc. 22 at 14-15]. A review of the ALJ’s



        8
              Although reply briefs are generally limited to 15 pages under the
Local Rules, see LR 7.1(D), NDGa, the Court granted Plaintiff’s motion for three
additional pages on November 18, 2020. [See Doc. 24]. The Court notes that two
and a half of the pages granted are single spaced and in a “bullet” format, however.
[See Doc. 25 at 15-18]. Counsel is reminded that briefing is to be presented in a
double-spaced format. LR 5.1(C)(2), NDGa.
                                         42
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 43 of 52




decision shows that the ALJ did not find any impairment in Plaintiff’s right

shoulder, either severe or non-severe. [R19]. Nonetheless, there is evidence in the

record of a paralabral cyst at the posterior superior glenoid at level of spinoglenoid

notch that caused Plaintiff pain and limited her right shoulder range of motion.

[R370, 937, 939-40, 946, 948].

      Nonetheless, not every diagnosis is an impairment. Wind v. Barnhart,

133 Fed. Appx. 684, 690 (11th Cir. June 2, 2005) (stating “a diagnosis or a mere

showing of ‘a deviation from purely medical standards of bodily perfection or

normality’ is insufficient; instead, the claimant must show the effect of the

impairment on her ability to work”) (quoting McCruter v. Bowen, 791 F.2d 1544,

1547 (11th Cir. 1986)). Because of that fact, the ALJ conducts a “severity” test at

step-two to screen out groundless claims. Stratton v. Bowen, 827 F.2d 1447, 1452

(11th Cir. 1987). In addition, if an impairment exists, it can only be considered “not

severe” if it is a slight abnormality that has a minimal effect on the individual and

would not interfere with the individual’s ability to work, Bridges v. Bowen,

815 F.2d 622, 625 (11th Cir. 1987). A severe impairment, on the other hand, is one

that significantly limits a claimant’s abilities to do basic work activities. See

20 C.F.R. § 404.1520(c).

      For purposes of the step-two analysis, however, “the finding of any severe

                                        43
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 44 of 52




impairment, whether or not it qualifies as a disability and whether or not it results

from a single severe impairment or a combination of impairments that together

qualify as severe, is enough to satisfy the requirement of step two.” Jamison

v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987). This is because, once the ALJ

proceeds beyond step two, he must consider the claimant’s entire medical condition.

Burgin v. Comm’r of Soc. Sec., 420 Fed. Appx. 901, 902 (11th Cir. Mar. 30, 2011)

(per curiam); see also 20 C.F.R. § 416.945(a)(2) (providing that the Commissioner

considers all of the claimant’s impairments when determining the claimant’s RFC).

Thus, if the ALJ considered Plaintiff’s impairment in step four, the omission of the

impairment from the step-two recitation would not warrant reversal.

      The ALJ in this matter did not explicitly discuss an impairment related to

Plaintiff’s impingement and cyst in her right shoulder in step four, [R21-27], but

did review evidence of the impingement and cyst themselves, and included a

limitation specifically directed to Plaintiff’s right shoulder. For example, the ALJ

noted Plaintiff’s testimony that her daughter did her hair a lot because she was

unable to lift her arms without pain. [R22, 56]. The ALJ recounted that an April 21,

2016 MRI of Plaintiff’s right shoulder found no advanced tendinosis or significant

tear, normal rotator cuff muscle signal intensity and bulk, and biceps tendon normal

in signal and course, no advance AJC joint arthrosis, no significant subacromial

                                       44
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 45 of 52




subdeltoid bursitis, and no evidence of internal derangement in the shoulder. [R23,

370]. The ALJ specifically noted that the impression of a paralabral cyst at the

posterior superior glenoid at level of spinoglenoid notch without a discrete

identifiable displaced labral tear. [R23, 370].

      The ALJ further described that Plaintiff was seen by Dr. Morrison on

November 21, 2016 complaining of right shoulder pain, was assessed with right

shoulder pain with impingement, that an MRI showed a paralabral cyst, and that

Dr. Morrison referred Plaintiff to physical therapy and prescribed medication.

[R24, 942-43].     The ALJ noted Dr. Harper-Hogan’s finding that Plaintiff

experienced pain to palpation of the right shoulder, labral region. [R24-25, 929-31].

Based on these findings, the ALJ limited Plaintiff to frequent pushing, pulling,

reaching, fingering, and handling with the right upper extremity. [R21].

      Giving these facts, the Court finds that, even if the ALJ committed error by

not identifying Plaintiff’s shoulder issues as an impairment, the ALJ properly

considered evidence related to that impairment and included relevant limitations in

the RFC.     Accordingly, any error was harmless.          See Walker v. Bowen,

826 F.2d 996, 1002 (11th Cir. 1987) (applying harmless error analysis in Social

Security case); Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (applying

harmless error analysis where the ALJ made an incorrect statement of fact); Young

                                       45
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 46 of 52




v. Astrue, No. 8:09-cv-1056, 2010 WL 4340815, *4 (M.D. Fla. Sept. 29, 2010)

(stating that an error is generally harmless in a Social Security case if it “do[es] not

affect the ALJ’s determination that a claimant is not entitled to benefits”).

      The Court further notes that Plaintiff does not point to any evidence showing

that her shoulder impairment caused greater restriction on her ability to work than

the limitations reflected in the RFC.9 See Moore v. Barnhart, 405 F.3d 1208, 1213

n.6 (11th Cir. 2005) (stating that “the mere existence of . . . impairments does not

reveal the extent to which they limit her ability to work or undermine the ALJ’s

determination”). There is no need to remand for express findings when doing so

would be a “wasteful corrective exercise”’ in light of the evidence of record.

Sanchez v. Comm’r of Soc. Sec., 507 Fed. Appx. 855, 856 (11th Cir. Feb. 8, 2013)

(per curiam) (quoting Ware v. Schweiker, 651 F.2d 408, 412-13 (5th Cir. Unit A




      9
              The Court notes that Plaintiff does argue that two of the three positions
identified by the ALJ require reaching and handling. [Doc. 22 at 16]. However,
Plaintiff does not point to evidence demonstrating that he could not perform these
positions with the limitations in the RFC imposed by the ALJ. In any event, even
if Plaintiff could point to such evidence, it would be insufficient if the ALJ’s
decision as itself supported by substantial evidence. See, e.g., Dyer v. Barnhart,
395 F.3d 1206, 1210 (11th Cir.2005) (“If the Commissioner's decision is supported
by substantial evidence, this court must affirm, even if the proof preponderates
against it”).
                                         46
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 47 of 52




July 24, 1981)10).

      Plaintiff argues that the ALJ erred by failing to evaluate the impingement

and a cyst in her dominant right shoulder, regardless of whether they were

considered severe or non-severe impairments, [Doc. 22 at 16-17], but as explained

above, the ALJ did review the relevant medical record and crafted an RFC

accounting for Plaintiff’s condition. Plaintiff additionally argues that the fact that

the ALJ pointed to medical evidence showing a shoulder impairment but did not

identify it is an impairment makes it logically inconsistent, [Doc. 25 at 1-2], but the

Court has found that any inconsistency was harmless error.

      In her second claim of error, Plaintiff argues that the RFC failed to reconcile

the RFC with the cyst in her right shoulder and her limited ability to deal with

authority figures. [Doc. 22 at 17]. The Court finds Plaintiff’s argument with regard




      10
             Error! Main Document Only.In Bonner v. City of Prichard, 661
F.2d 1206 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as binding
precedent decisions of the Fifth Circuit, including Unit A panel decisions of that
circuit, handed down prior to October 1, 1981. See United States v. Todd, 108 F.3d
1329, 1333 n.5 (11th Cir. 1997); Limelight Productions, Inc., v. Limelite Studios,
Inc., 60 F.3d 767, 769 n.1 (11th Cir. 1995).
                                        47
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 48 of 52




to the cyst in her right shoulder not being evaluated in the RFC unpersuasive for

the reasons stated above.

      With regard to her limited ability to deal with supervisors, the Court notes

that the RFC limited Plaintiff to frequent interactions with coworkers and

occasional interactions with the general public. [R21]. The RFC does not include

any limitation in Plaintiff’s interaction with supervisors and does not explain why

a limitation was imposed for coworkers and the public but not for supervisors. [Id.].

In the section of the opinion discussing Plaintiff’s ability to interact with others,

the ALJ found a moderate limitation and noted only that Plaintiff reported that she

was able to talk with others in person, use a phone, and use a computer. [R20].

      The Court notes that the state agency consultants found that Plaintiff had a

moderate limitation in her ability to interact appropriately with the public and in

accepting instructions and responding appropriately to criticism from supervisors,

but was not significantly limited in her ability to get along with coworkers.

[R84-85, 124-26]. Notably, the ALJ gave these opinions some weight because,

among other reasons, they imposed no more than moderate limitations. [R27]. The

Court also observes that in the function reports, both Plaintiff and her husband

indicated that Plaintiff did not get along with authority figures at all. [R274-75,

285]. While the ALJ discounted the Third-Party Function Report submitted by

                                       48
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 49 of 52




Plaintiff’s husband, [R27], the ALJ cited repeatedly to Plaintiff’s Function Report

in the opinion. For example, in determining Plaintiff’s ability to adapt or manage

herself, the ALJ noted that Plaintiff asserted that she could take care of her son and

husband and had no problem feeding herself, bathing, or using the toilet. [R20].

In determining Plaintiff’s ability to understand, remember, or apply information,

the ALJ referred to Plaintiff’s function report and noted that she had not reported

any problems with understanding, memory, or following instructions. [Id.].

      The Commissioner argues that Plaintiff stated she did not want to be around

people but also admitted that she lived with her husband and son, went to the

grocery store and church, and worked part time. [Doc. 23 at 9-11]. The Court finds

that these facts do not bear directly on Plaintiff’s ability to work full-time with a

supervisor. The Commissioner further argues that Plaintiff had a normal mood,

affect, judgment, and thought content in an examination in October 2016, and at a

February 2017 examination she had a normal mood an affect, and points to other

relatively normal findings. [Id.]. These findings similarly do not directly address

the issue of Plaintiff’s ability to interact with supervisors, or accept criticism from

them, on a full-time basis.

      The Commissioner further argues that Plaintiff’s reliance upon the state

agency consultants’ narrative summary conclusions that Plaintiff had moderate

                                        49
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 50 of 52




limitations in accepting instructions and responding appropriately to supervisors,

[Doc. 23 at 11-12; R85, 126], does not compel reversal. The Commissioner

contends that the ratings are “ ‘merely a worksheet to aid in deciding the presence

and degree of functional limitations and the adequacy of documentation and does

not constitute the RFC assessment.’ ” [Doc. 23 at 12 (quoting Programs Operations

Manual System (POMS) DI § 24510.060(B)(2)(a), (4)) (emphasis deleted); and

citing Land v. Comm’r of Soc. Sec., 494 Fed. Appx. 47, 49 (11th Cir. Oct. 26, 2012)

(explaining the POMS summary conclusion ratings are not RFC assessment))].11

      The Commissioner does not deny, however, that the ALJ afforded weight to

the findings of the state agency consultants, [R27], and imposed limitations on

Plaintiff’s ability to interact with the public and coworkers. [R21]. Therefore, the

Commissioner’s argument does not clarify why the ALJ imposed some restrictions

on Plaintiff in some areas consistent with these consultants’ conclusions and not in

others, especially given Plaintiff’s own asserted limitation in interacting with

supervisors. Accordingly, the Court concludes that the ALJ has not built a logical

bridge from the evidence to his conclusions. Flentroy-Tennant v. Astrue, No. 3:07-



      11
              The Court notes, however, that the Commissioner argues elsewhere in
his brief the POMS are not binding. [Doc. 23 at 20]; see also Stroup v. Barnhart,
327 F.3d 1258, 1262 (11th Cir. 2003); Johnson v. Sullivan , 735 F. Supp. 416, 422
n.5 (M.D. Fla. 1990).
                                       50
  Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 51 of 52




cv-101-J-TEM, 2008 WL 876961, at *8 (M.D. Fla. Mar. 27, 2008) (“An ALJ is

required to build an accurate and logical bridge from the evidence to his or her

conclusion”) (quoting Baker v. Barnhart, No. 03-C-2291, 2004 WL 2032316, at *8

(N.D. Ill. Sept. 9, 2004)); see also Blakes ex rel. Wolfe v. Barnhart, 331 F.3d 565,

569 (7th Cir. 2003) (“We require the ALJ to build an accurate and logical bridge

from the evidence to her conclusions so that we may afford the claimant meaningful

review of the SSA’s ultimate findings”).

      The Court also concludes that this error was not harmless.              Walker,

826 F.2d at 1002; Diorio, 721 F.2d at 728; Young, 2010 WL 4340815, *4. There

is no indication in the record or testimony from the VE indicating that Plaintiff

would not have interaction with supervisors in the three representative jobs

identified and/or would not receive criticism directly from those supervisors. [See

R28 (identifying wood products inspector, order clerk, and surveillance system

monitor); see generally R16-29, 58-66]. On this record, it is unclear whether the

identified positions are suitable for Plaintiff, and the Court declines to assume that,

if ALJ had discussed whether a limitation was necessary, the ALJ would have

concluded that Plaintiff could still work in these positions.12


      12
           Plaintiff also requests that the Court order the Commissioner to
change her date last insured from December 31, 2018 to March 31, 2020.
                                        51
     Case 1:20-cv-00034-AJB Document 30 Filed 09/13/21 Page 52 of 52




        In conclusion, the Court REVERSES the final decision of the

Commissioner AND REMANDS the case to the Commissioner for further

proceedings consistent with this Order and Opinion.13

        The Clerk is DIRECTED to enter final judgment in favor of Plaintiff.

        IT IS SO ORDERED and DIRECTED, this 13th day of September, 2021.




[Doc. 22 at 24]. However, it does not appear that this issue was raised before the
Commissioner and the Court elects not to address it in the first instance here. The
Court expects the ALJ will address this issue on remand.
13
       Plaintiff also filed a notice of supplemental authority that cites Collins v.
Yellen, 141 S. Ct. 1761 (2021), and Seila Law, LLC v. Consumer Financial
Protection Bureau, 140 S. Ct. 2183 (2020), and attaches a July 8, 2021
Memorandum Opinion for the Deputy Counsel to the President that purports to
assert that the President may remove the Commissioner of Social Security.
[Doc. 29]. The Court will not consider this supplemental authority, since Plaintiff
makes no showing how either case or the memorandum opinion supports her claim
that the Commissioner’s decision on her disability claim was incorrect. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (stating
a party fails to adequately brief an issue when she raises it in a perfunctory manner,
without supporting arguments and authority); see also Bailey v. Soc. Sec. Admin.,
Comm’r, 791 Fed. Appx. 136, 137 n.1 (11th Cir. Nov. 6, 2019) (declining to address
one of the plaintiff’s arguments because she raised it “in a perfunctory manner
without supporting arguments”).
                                        52
